NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the Federal Circuit
MICHAEL S. ROSS,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendo:nt-Appellee.
2011-5061 __
Appea1 from the United States Court of Federal
C1aims in case no. 10-CV»667, Judge Francis M. A1leg1'a.
ON MOTION
ORDER
Michae1 S. Ross moves for "Summary Judgment pur-
suant to Federa1 Circuit Ru1es of Procedure Ru1e 21 and
Ru1e 27."
T0 the extent that Ross is arguing the merits of his
case, those arguments belong in his brief
According1y,
IT ls ORDERED THAT:

ROSS V US
cc.
s25
The motion is denied.
2
FoR THE COURT
"AR 29 3m.2 /S/ Jan H@rba1y
Date J an Horb alj/'
Michael S. Ross
Lartease M. Tiffith, Esq.
C1erk
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERAL CIRCUlT
MAR 2 3 211 12
JAN HORBALY
CLERK